DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 4 of January 2021.
No claims have been amended.
Claims 1-3, 5-12, 14-20 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that would not be human-practicable to perform the steps in the limitations of Claim 1 as the steps would be far too cumbersome for any human and are not simply as easy as a human opening an envelope and checking mail. Further, applicant contends that no user is being told to go to a meeting and, is therefore, not having their activities organized, nor can the prevention of other meetings from being scheduled in a shared calendar be construed as a mental process that can be performed by a user.  Therefore, these claims are not directed to a mental process because automatically proposing timeslots for meetings for a set of users on a shared calendar and preventing other meetings from being added to the shared calendar by marking the timeslot in the shared calendar are not steps that can be performed in the human mind, nor rolling other appointments that overlap the proposed timeslot is not a step that can be performed in the human mind.  Examiner respectfully disagrees.  Step two of the Alice test is a two-prong 
Applicant asserts that there is an actual practical application for automatic scheduling that can detect and prevent conflicts as they relate to scheduling timeslots, which is not the same, or as passive, as just providing information to a person without interfering with their primary activities.  As such, the steps recited in Applicant's claims are not merely "generic computer implemented steps," as Applicant's claims "foreclose them from being performed by a human, mentally or with pen and paper" and they further provide a practical application for automatic scheduling. Office Action, Page 3, where the Examiner cites from Symantec Corp.  Examiner respectfully disagree.  Symantec Corp. is only one of many examples, as previously cited, where Federal Circuit decisions show that the use of a computer doesn’t necessarily precludes a human to perform the invention via pen and paper or in a person's mind.  Further, the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. [76-78, 100] discloses that these computer 
Applicant asserts that the claims recite using a processor to maintain a profile for a set of users; update the profile based on examination of communications between participants in the set of users; determining a volume of communications within a time period; and automatically proposing a meeting time for the set of users. These elements all lead to the marking of a timeslot on a shared calendar, which can be utilized by the set of users in order to perform a meeting, and which prevents other meeting from being scheduled in the marked timeslot. Thus, the claims clearly detail a practical solution for automatically scheduling meetings, and the claims are further, clearly, directed to "Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field" brought about through additional elements recited in the claims beyond the judicial exceptions of "organizing human activity" and/or "a mental process."  Examiner respectfully disagree.  Under the broadest reasonable interpretation, the examiner views “automatically” to mean the same as “by a computer” and as previously disclosed above, the limitations are not integrated into a practical application, and generally do not link the use of the 
Applicant asserts that the claims address a challenge in the art of electronic communications and shared calendar scheduling. The independent claims are directed to improvements to the ability to automatically proposed timeslots for a meeting and preventing other meetings from overlapping with said meeting.  Examiner respectfully disagree. The limitations are not integrated into a practical application, and generally do not link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Additionally, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment and thus fails to add an inventive concept to the claims, hence not providing significantly more.  Examiner notes the test under Alice is not a matter of evidence but rather a test of law.  The question of patent eligibility under Alice rests on whether an abstract idea is contained in the claims and, if so, whether that abstract idea, when embodied on a computer, 

35 USC § 103
Applicant asserts that Byun only discloses generating "flexibility scores" for a timeslot and then displaying to users a representation of how 'flexible' a timeslot could be for everyone which is completely different from Applicant's independent claims where a "prevention of other meetings includes marking [a] shared calendar for [a] set of users and rolling [] other meetings that overlap to a subsequent timeslot." That is, Applicant's independent claims actively prevent and reschedule overlapping meetings and they display that happening to the users, whereas Byun only presents passive suggestions in the form of colors of a calendar event to indicate a flexibility of users.  Examiner respectfully disagree. Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Krishnaswamy teaches that a second user (one or multiple users who are not the first user) exchanges a number of communications with the first user that satisfies a predetermined threshold, such as an individual that exchanges more than 100 communications with the first user, exchanges at least one communication per day with the first user, or exchanges more than five communications within a 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 
	With respect to 2A Prong 1, claim 11 recites “…configured to provide computer program instructions…to execute operations, the operations comprising the function of… for maintaining a profile for a set of users of the shared calendar system including…for maintaining a threshold of communication volume prior to scheduling a meeting; …for updating the threshold in the profile in response to a meeting being scheduled for the set of users based on a…examining examination of communications between the set of users within a configurable time period prior to the time of scheduling the meeting; …for, determining, after each event in a communication chain involving the set of users, whether the volume of communications within a prior time period of the duration of the configurable time period exceeds the threshold for the profile for the set of users; and …for, proposing, automatically, in response to the volume of communications exceeding the threshold, the next mutually available timeslot for the set of users, wherein proposing the next mutually available timeslot prevents other meetings being arranged for any participant in the set of users overlapping the timeslot, wherein the prevention of other meetings includes marking the shared calendar for the set of users and rolling the other meetings that overlap to a subsequent timeslot (certain methods of organizing human activity”.  Accordingly, the claim recites an abstract idea. Claims 1 and 20 recites similar limitations as Claim 11 and as disclosed, it recites an abstract idea.
More specifically, claims 1, 11, and 20 are directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” and 
Dependent claims 2-3, 5-10, 12, and 14-19 further recite the abstract idea for the same reasons as stated above with respect to claims 1 and 11. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet these additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, claims 1, 11, and 20 do recite additional elements “processor” and “memory”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶56-69 “The computing device 400 may include at least one processor 401, a hardware module, or a circuit for executing the functions of the described components which may be software units executing on the at least 
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “processor” and “memory”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶56-69 disclosed above.
	As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.

After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more. Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-7, 10-12, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180197151 to Krishnaswamy (hereinafter referred to as 


(A)	As per Claims 1, 11, and 20: 
Krishnaswamy expressly discloses the following:
maintaining, by a processor, a profile for a set of users of the shared calendar system including a threshold of communication volume prior to scheduling a meeting; (Krishnaswamy ¶35-37 the electronic processor determines that a second user (one or multiple users who are not the first user) exchanges a number of communications with the first user that satisfies a predetermined threshold, such as an individual that exchanges more than 100 communications with the first user, exchanges at least one communication per day with the first user, or exchanges more than five communications within a week with the first user.  These users account information are logged into a database allowing the system to track each individual user). 
updating the threshold in the profile in response to a meeting being scheduled for the set of users based on examination of communications between the set of users within a configurable time period prior to the time of scheduling the meeting; (Krishnaswamy ¶32, 37 the electronic processor determines communication importance for each of the plurality of historical communications and groups the second user to an individual associated with at least one of the plurality of historical communications that has an importance level that satisfies a predetermined threshold; and the electronic processor set the text of the automatic reply during this duration as “I will be at a Software Conference” from 8:00 AM on Monday February 13 through 5:00 PM on Tuesday, February 14 and will not be available during this time”).
determining…in a communication chain involving the set of users, whether the volume of communications…exceeds the threshold for the profile for the set of users; (Krishnaswamy ¶36-37 a second user (one or multiple users who are not the first user) exchanges a number of communications with the first user that satisfies a predetermined threshold, such as an individual that exchanges more than 100 communications with the first user, exchanges at least one communication per day with the first user, or exchanges more than five communications within a week with the first user).
…in response to the volume of communications exceeding the threshold…; (Krishnaswamy ¶36-37 a second user (one or multiple users who are not the first user) exchanges a number of communications with the first user that satisfies a predetermined threshold, such as an individual that exchanges more than 100 communications with the first user, exchanges at least one communication per day with the first user, or exchanges more than five communications within a week with the first user). 
Although Krishnaswamy teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose each event or proposing another available timeslot mutually available to the users.
Cohen specifically teaches the following:
…after each event… within a prior time period of the duration of the configurable time period…; (Cohen ¶55 the semantic information is stored as a related set of semantic features associated with a prior or current meeting event and/or a particular user or user device activity within a time interval before and after the meeting event).

Although Krishnaswamy in view of Cohen teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose automatically proposing the next mutually available timeslot for the users while placing a hold in their calendar and Byun further teaches.
proposing, automatically…the next mutually available timeslot for the set of users, wherein proposing the next mutually available timeslot prevents other meetings being arranged for any participant in the set of users overlapping the timeslot, wherein the prevention of other meetings includes marking the shared calendar for the set of users and rolling the other meetings that overlap to a subsequent timeslot; (Byun ¶48-54, 74-77 the set of candidate utility scores of the calendar event may be calculated at alternative times around the scheduled time as potential times for rescheduling, and the maximum score of the set of candidate utility scores may be determined as the flexibility score for the calendar event.  For example, if a meeting is currently scheduled to take place at 9 AM (e.g., time t) on Monday, Oct. 23, 2017, the generate operation 206 may generate a set of candidate utility scores for the calendar event if it 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Cohen’s determining a volume of communications between users, logging that data from the exchanges into a database while adjusting thresholds based on historical communication as well as user’s importance and have the set of candidate utility scores of the calendar event calculate alternative times around the scheduled time as potential times for rescheduling of Byun as both are analogous art which teach solutions to problems with scheduling by using machine learning to automatically update calendars as taught in Krishnaswamy ¶35-37 in view of Cohen and further generate a set of candidate utility scores for the calendar event if it were to take place at times t′ (e.g., at 7:30 AM, 8 AM, 8:30 AM, 9:30 AM, 10 AM, 11 AM of the same date) as taught in Byun ¶48-54, 76-77. 
Krishnaswamy teaches a computer readable medium on [20] and a method on the Abstract


	As per Claims 2 and 12:
wherein the set of users is determined by monitoring communications and grouping sets of users by participants in a communication chain; (Krishnaswamy ¶37 the electronic processor groups the second user to an individual that sent a communication to the first user or received a communication from the first user that was assigned a “high” importance level). 

(C)	As per Claims 5 and 14:
Although Krishnaswamy in view of Cohen teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose the generation of t’ based on candidates’ utility score that will reschedule a meeting to a later time due to a conflict and Byun further teaches.
determining that a proposed timeslot is not available; (Byun ¶51 if a meeting is currently scheduled to take place at 9 AM (e.g., time t) on Monday, Oct. 23, 2017, the generate operation 206 may generate a set of candidate utility scores for the calendar event if it were to take place at times t′ (e.g., at 7:30 AM, 8 AM, 8:30 AM, 9:30 AM, 10 AM, 11 AM of the same date).
proposing a next mutually available timeslot for the set of users by rolling the scheduling forward; (Byun ¶76-77 Figs. 4A-B provide an example of newly proposed meeting Project Review labeled tentative starting at 9:30 AM which conflicts with Bob’s Meeting B labeled most flexible, and based on the flexibility analysis the system moves Meeting B from starting at 9:30 AM to starting at 8:30 AM in order to accommodate the Project Review meeting which is now scheduled as a medium-low flexibility illustrated by dark shading.  In this example, the meeting is scheduled to a prior timeslot, however based on the t’ above, it is obvious the system is 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Cohen’s determining a volume of communications between users, logging that data from the exchanges into a database while adjusting thresholds based on historical communication as well as user’s importance and generate a set of candidate utility scores for the calendar event if it were to take place at times t′ of Byun as both are analogous art which teach solutions to problems with scheduling by using machine learning to automatically update calendars as taught in Krishnaswamy ¶35-37 in view of Cohen and further generate a set of candidate utility scores for the calendar event if it were to take place at times t′ (e.g., at 7:30 AM, 8 AM, 8:30 AM, 9:30 AM, 10 AM, 11 AM of the same date) as taught in Byun ¶48-54, 76-77. 

(D)	As per Claims 6 and 15:
Although Krishnaswamy in view of Cohen teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose the generation of t’ based on candidates’ utility score that will reschedule a meeting to a later time due to a conflict and Byun further teaches.
wherein determining that a proposed timeslot is not available includes determining that another meeting is scheduled in the timeslot including one or more of the set of users; (Byun ¶76 Figs. 4A-B provide an example of newly proposed meeting Project Review labeled tentative starting at 9:30 AM which conflicts with Bob’s Meeting B labeled most flexible).


(E)	As per Claims 7 and 16:
Krishnaswamy doesn’t expressly disclose and Cohen teaches the following:
wherein determining that a proposed timeslot is not available… of the proposed timeslot…; (Cohen ¶82 Conflicting meeting events feature may be used to detect a pattern among meeting events when the user had two or more conflicting meeting events).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy’s determining a volume of communications between users and whether that exceeds a threshold with knowing that data after each event and detecting a scheduling conflict between two or more events of Cohen as both are analogous art which teach solutions to problems with scheduling by using machine learning to automatically update calendars as taught in Krishnaswamy ¶35-37 and further recognizing scheduling conflicts as taught in Cohen ¶82. 

…includes reaching the start time… without the meeting being confirmed; (Byun ¶27, 44 a flexibility score may be determined based on a factor representing a time difference between the start time of the existing calendar event and the current time. In this case, the factor relates to a remaining time before the calendar event is to take place. As the current time approaches the start time of the calendar event, rescheduling the calendar event becomes more difficult and complex. Meanwhile, the event request for the proposed calendar event at the proposed time may be added to the first calendar of the first invitee as tentative).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Cohen’s conflicting meeting events used to detect a pattern among meeting events when the user had two or more conflicting meeting events recognize the starting time of an event is approaching of Byun as both are analogous art which teach solutions to problems with scheduling meetings where the systems recognizes detect a pattern among meeting events when the user had two or more conflicting meeting events as taught in Krishnaswamy in view of Cohen ¶82 and further recognizes the complexity of rescheduling a meeting fast approaching while having attendees that were never confirmed as taught in Byun ¶27, 44. 

(F)	As per Claims 10 and 19:
configuring settings for a set of users, wherein the configured settings include a duration of the configurable time period, a duration of the timeslot…; (Krishnaswamy ¶44-45 The system compares the calendars of first and second user during a period of time between rd at 8 AM and Dec. 27th at 6 PM where one of the users is out of the office as shown on Fig. 6 and displays on the second user’s calendar that the first user is unavailable during that period).
Although Krishnaswamy teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose each event or proposing another available timeslot mutually available to the users.
Cohen specifically teaches the following:
…before stopping and rescheduling meeting…; (Cohen ¶91 a suggestion that the meeting organizer change a specific feature such as the time, date, location, or other feature, an indication as to who is likely to attend/not attend given the current proposed meeting features, or a confirmation that certain invitees identified by the meeting organizer are likely to attend given the meeting features for the proposed meeting).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy’s calendars comparison of first and second user during a period of time and displays on the second user’s calendar that the first user is unavailable during that period and proposing a new mutually available timeslot of Cohen as both are analogous art which teach solutions to problems with scheduling by providing users with notifications of other’s unavailability as taught in Krishnaswamy ¶44-45 and further improving the efficiency and accuracy of the system by automatically suggesting new meetings or changes to meetings based on the volume and type of information exchanged between users before and after each meeting as taught in Cohen ¶91. 

…and a number of unconfirmed proposed meetings…; (Byun ¶44 an event request for the proposed calendar event at the proposed time may be sent to the first invitee. In some aspects, when the proposed calendar event is added to the first calendar of the first invitee (either as accepted or tentative), the system may generate a flexibility score for the proposed calendar event in the first calendar.  It is worth noting that the specification does not expressly disclose the number of unconfirmed meetings rendering one tentative proposed calendar event sufficient to teach the limitation).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Cohen’s calendars comparison of first and second user during a period of time and have tentative (unconfirmed) meeting invitations which generates a flexibly score for the proposed event of Byun as both are analogous art which teach solutions to problems with scheduling meetings where all users are able to attend as taught in Krishnaswamy ¶44-45 in view of Cohen and further generates a flexibly score for the proposed event that is tentative as taught in Byun ¶44. 

Claim 3 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180197151 to Krishnaswamy (hereinafter referred to as “Krishnaswamy”) in view of US 20170308866 to Cohen et al. (hereinafter referred to as “Cohen”) in further view of US 

(A)	As per Claim 3:
Krishnaswamy expressly discloses the following:
wherein the threshold of communication volume is determined by an…number of communication events prior to previously scheduled meetings for the set of users; (Krishnaswamy ¶32 the electronic processor determines communication importance for each of the plurality of historical communications and groups the second user to an individual associated with at least one of the plurality of historical communications that has an importance level that satisfies a predetermined threshold”).
Although Krishnaswamy in view of Cohen and in further view of Byun teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance, it doesn’t expressly disclose an average.
Gupta specifically teaches the following:
…average…; (Gupta ¶48 data analyzer calculates an average for measuring an interaction level between users).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Cohen and in further view of Byun’s determining a volume of communications between users and whether that exceeds a threshold with knowing that data after each event and averaging the communication level of Gupta as both are analogous art which teach solutions to problems with scheduling by using machine learning to automatically 

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20180197151 to Krishnaswamy (hereinafter referred to as “Krishnaswamy”) in view of US 20170308866 to Cohen et al. (hereinafter referred to as “Cohen”) in further view of US 20190180248 to Byun et al. (hereinafter referred to as “Byun”) and in even further view of US 20090125365in view of Masselle et al. (hereinafter referred to as “Masselle”).

(A)	As per Claims 8 and 17:
Although Krishnaswamy in view of Cohen and in further view of Byun teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance while generating several alternative times (t’) based on candidates’ utility score that will reschedule a meeting to a later time due to a conflict it doesn’t expressly disclose stopping rescheduling (rolling) based on volume of communication and Masselle further teaches.
stopping the rolling schedule if the volume of communications falls by a configurable amount; (Masselle ¶28, 37 if two days before the scheduled meeting date autonomic meeting scheduling AMS utility 145 detects that the MPV has fallen below a value of 50%, AMS utility 145 automatically cancels the scheduled meeting and reschedules for another timeslot that is open to all meeting individuals so long as  meeting invitees Albert Thomas 202 and David Jones 205, designated as being of critical priority in attending the meeting, declines the meeting invitation (communication’s volume), the meeting will not occur at the scheduled timeslot).


(B)	As per Claims 9 and 18:
Although Krishnaswamy in view of Cohen and in further view of Byun teaches determining a volume of communications between users, logging that data from the exchanges into a database, and adjusting thresholds based on historical communication as well as user’s importance while generating several alternative times (t’) based on candidates’ utility score that will reschedule a meeting to a later time due to a conflict it doesn’t expressly disclose stopping rescheduling (rolling) based on unconfirmed proposed meeting and Masselle further teaches.
stopping the rolling schedule if a predefined number of proposed meetings are not confirmed; (Masselle ¶36-37 AMS utility may determine that David Jones (a meeting invitee of critical priority) takes, historically, an average of three days from an initial meeting invitation to accept a meeting invitation. As a result, if David Jones has not accepted the meeting invitation by the fourth day of receiving the invitation, the MPV value (based on David Jones' lack of response) 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Krishnaswamy in view of Cohen and in further view of Byun’s determining a volume of communications between users and whether that exceeds a threshold with knowing that data after each event and determine that David Jones (a meeting invitee of critical priority) takes, historically, an average of three days from an initial meeting invitation to accept a meeting invitation of Masselle as both are analogous art which teach solutions to problems with scheduling meetings determining a volume of communications between users and whether that exceeds a threshold as taught in Krishnaswamy ¶44-45 in view of Cohen and further view of Byun and further have MPV value commence to decay at an accelerated rate for the remainder of the meeting's lifecycle based on David’s lack of responses, until if two days before the scheduled meeting date AMS utility detects that the MPV has fallen below a value of 50% which at that point AMS utility automatically cancels the scheduled meeting and reschedules for another timeslot that is open to all meeting individuals as taught in Masselle ¶36-37. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20010014866 A1
ELECTRONIC CALENDAR WITH GROUP SCHEDULING AND STORAGE OF USER AND RESOURCE PROFILES
CONMY, DOUGLAS W. et al.
US 20100088143 A1
CALENDAR EVENT SCHEDULING
Platt; John C. et al.
US 20120296993 A1
Automatic Scheduling Tool
Heyman; Jerrold M. et al.
US 20140372162 A1
SYSTEM AND METHOD FOR SMART CONTEXTUAL CALENDARING BASED MEETING SCHEDULING
Dhara; Krishna Kishore et al.
US 20150186850 A1
Smart Meeting Creation and Management
Ramji; Kanika
US 20150332220 A1
COMPUTER IMPLEMENTED AUTOMATED MEETING SCHEDULING METHOD
Apprendi; Matt
US 20160253630 A1
SYSTEM AND METHOD FOR AUTOMATICALLY SCHEDULING AN APPOINTMENT
Oliveri; Anthony F. et al.
US 20170098197 A1
Systems and Methods for Automatically Collecting User Data and Making a Real-World Action for a User
YU; Raymond et al.
US 20170099249 A1
METHOD AND SYSTEM FOR CLASSIFYING A QUESTION
Kozareva; Zornitsa et al.
US 20170308866 A1
Computerized system for meeting scheduling resource efficiency, has generating meeting attendance model for user based on determined meeting pattern and determined user availability
DOTAN-COHEN D et al.
US 20180144308 A1
NATURAL LANGUAGE CALENDAR
LIPS; Reginald
US 20180158030 A1
AUTOMATIC MEETING INVITE PROCESSING
HAKAMI; Sina et al.

METHOD, SYSTEM AND NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM FOR PROVIDING PREDICTIONS ON CALENDAR
Kang; Jae Woo et al.
US 20180197151 A1
AUTOMATICALLY UPDATING AN ELECTRONIC CALENDAR
Krishnaswamy; Prakash Pattanam
US 20180204187 A1
MEETING ROOM RELEASE RESPONSIVE TO DETECTED USERS
Stewart; Aaron Michael et al.
US 20180309714 A1
IDENTIFICATION OF A SIGNIFICANT COMMUNICATION FROM A REVIVED CONTACT
KANNEPALLI; Venkat Sreekanth
US 20180341926 A1
ATTENTION-BASED SCHEDULING
Gentzkow; Hauke Antony et al.
US 20180374028 A1
RECOMMENDATION OF SHARED CONNECTIONS FOR DISPLAY
JOHANSEN; Amund Kronen et al.
US 20190005461 A1
MEETING SCHEDULER WITH FEEDBACK INTERFACE AND PREDICTED ACCEPTANCE
SONI; Shahil et al.
US 20190043019 A1
Intelligent Agent to Optimize Connection Methods of Voice Transmissions
Malley; Gregory Thomas
US 20190180248 A1
OPTIMIZED SCHEDULING OF CALENDAR EVENTS
BYUN; Byungki et al.
US 20190182330 A1
AUTOMATIC SUBSCRIPTION MANAGEMENT OF COMPUTING SERVICES
Gupta; Sunitha et al.
US 20190278821 A1
PRESENTING SUPPLEMENTAL CONTENT IN CONTEXT
Doyd; Danah et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272- 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/5/2021
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623